It is insisted that ten percent damages should be awarded upon affirmance of the several personal decrees on this appeal under section 814, Title 7, Code.
We held in Dent v. Foy, 210 Ala. 160, 97 So. 627, in a partition suit resulting in a sale of the property and an order for its distribution and the payment of a sum fixed for an attorney's fee, that said statute did not apply to the affirmance of the decree in so far as concerned the attorney's fee although it was for the payment of money, and a supersedeas appeal bond had been made.
In the instant case, as we have pointed out, the rendition of a personal judgment before a distribution to the creditors of the sum in the custody of the court was not the usual and orderly procedure, but in view of the agreement of the parties looking to such procedure, we would not cancel or reverse the judgments on that account. A personal judgment should not have been rendered except by an agreed procedure until after a distribution, when on motion a deficiency judgment could be rendered. In such a suit the court should, *Page 414 
in the ordinary course, order payment to the creditors of the sum held in court for that purpose before rendering a personal judgment. The creditors were entitled to such distribution regardless of whether Mrs. Carter was personally liable.
We think section 814, Title 7, Code, was not intended to apply to a situation where the appropriate decree is for the distribution of a fund in court, as in Dent v. Foy, supra. In the instant case also that was the appropriate decree.
The fact that by consent of the parties the issue was broadened so that it was not only a decree for the distribution of a fund but also a personal one, the penalty should not have application to the amount so ordered to be distributed. We have no way of knowing the amount of the deficiency which Mrs. Carter must personally pay. So that we cannot give effect to the statute in respect to a decree in such a situation.
The application for rehearing is overruled.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur.